Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

In view of the Appeal Brief filed on 06/27/2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871                                                                                                                                                                                                        




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okuda (US 2009/0079894).
Regarding claim 1, Okuda (figure 1) discloses an automatic darkening filter (LCD device) for welding protection, comprising a first liquid crystal cell having two flat ultrathin glass substrates, wherein the ultrathin glass substrates have a thickness of between 30 mu.m and 200 mu.m (the thin glass substrate having a thickness of approximately 0.1-0.3 mm; see at least paragraph 0039).
The recitation “an automatic darkening filter for welding protection” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Regarding claim 7, Okuda (figure 1) discloses wherein the ultrathin glass substrates have a thickness of between 50 mu.m and 150 mu.m (the thin glass substrate having a thickness of approximately 0.1-0.3 mm; see at least paragraph 0039).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Budmiger (US 4,071,912) in view of Okuda (US 2009/0079894).
Regarding claim 1, Budmiger (figures 1-3) discloses an automatic darkening filter for welding protection, comprising a first liquid crystal cell (4-5, 11-12) having two flat glass substrates.  
Budmiger discloses the limitations as shown in the rejection of claim 1 above.  However, Budmiger is silent regarding wherein the ultrathin glass substrates have a thickness of between 30 mu.m and 200 mu.m.  Okuda (figure 1) teaches two ultrathin flat glass substrates and the thickness of each of the glass layers may be about 10 micrometers mu.m to 200 .mu.m (the thin glass substrate having a thickness of approximately 0.1-0.3 mm; see at least paragraph 0039).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the glass layers as taught by Okuda in order to achieve ultra thin glass substrates having a sufficient impact resistance.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thicknesses of the glass layers as taught by Okuda, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  The claimed range overlaps with that taught by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.

Regarding claim 7, Okuda (figure 1) teaches wherein the ultrathin glass substrates have a thickness of between 50 mu.m and 150 mu.m.  
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  The claimed range overlaps with that taught by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.

Regarding claim 11, Budmiger (figures 1-3) discloses a welding protector, such as a welding shield or welding helmet, comprising the automatic darkening filter of claim 1.
Regarding claim 12, Budmiger (figures 1-3) discloses electronic circuitry having a power source and a light sensor and being electrically connected to the automatic darkening filter, wherein the electronic circuitry is configured for causing the automatic darkening filter to switch dependent on light detected by the light sensor (see at least abstract).
Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budmiger in view of Okuda; further in view of Magnusson et al. (US 2006/0203148).
Regarding claim 2, Budmiger as modified by Okuda teaches a first and a second flat polarizer each having a polarization direction, the first and second polarizer being arranged in an overlapping manner on opposite sides of the first liquid crystal cell.  However, Budmiger as modified by Okuda is silent regarding polarization directions of the polarizers oriented angularly offset to each other.  Magnusson (figure 1) teaches polarization directions of the polarizers oriented angularly offset to each other (24, 28, or 32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarization directions of the polarizers as taught by Magnusson in order to achieve improved homogeneity in the dark state as viewed by the user over a large viewing angle. By reducing variations in shade, visibility through the filter may be improved.
Regarding claim 3, Okuda (figure 1) teaches a second liquid crystal cell having two flat ultrathin glass substrates.  
Regarding claim 4, Magnusson (figure 1) teaches a third flat polarizer having a polarization direction, the second and the third polarizer being arranged in an overlapping manner on opposite sides of the second liquid crystal cell, wherein the first and the third polarizer are arranged with their polarization directions oriented parallel or at an angle within a range of 6 to 12 degrees relative to each other (24, 28, or 32).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP § 2131.05.  The claimed range overlaps with that taught by the prior art.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990).  See MPEP  § 2144.05.

Regarding claim 5, Budmiger (figures 1-3) as modified by Okuda and Magnusson et al. teaches wherein each of the first and second liquid crystal cell have an edge sealing which seals the liquid crystals within a space formed by the glass substrates and the edge sealing.  
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budmiger in view of Okuda and Magnusson et al.; further in view of Magnusson et al. (US 2014/0168546; hereinafter Magnusson’546).
Regarding claim 5, Budmiger as modified by Okuda and Magnusson et al. teaches the limitation as shown in the rejection of claim 5 above.  However, Budmiger as modified by Okuda and and Magnusson et al. is silent regarding wherein each of the glass substrates comprising a transparent electrode layer and an alignment layer for the liquid crystals.  Magnusson’546 (figures 2-3) teaches wherein each of the glass substrates comprising a transparent electrode layer and an alignment layer for the liquid crystals.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polarization directions of the polarizers as taught by Magnusson’546 in order to improve the viewing angle of the welding device.
Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Budmiger in view of Okuda and Magnusson et al.; further in view of Yang et al. (US 2009/0021657).
Regarding claim 8, Budmiger as modified by Okuda and Magnusson et al. teaches a first and a second flat polarizer each having a polarization direction, the first and second polarizer being arranged in an overlapping manner on opposite sides of the first liquid crystal cell.  However, Budmiger as modified by Okuda and Magnusson et al. is silent regarding a third liquid crystal cell and a fourth polarizer.  Yang et al. (figure 8) teaches the automatic darkening filter of claim 4, having a third liquid crystal cell and a fourth polarizer, wherein the first, second, and third liquid crystal cell are arranged between the first and the fourth polarizer, and wherein the second polarizer is arranged between the first and the second liquid crystal cell and the third polarizer is arranged between the second and the third liquid crystal cell (701, 702, 714, 715, 724, 725 and 720-760).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display as taught by Yang et al. in order to improve the viewing angle of the LCD.
Regarding claim 9, Yang et al. (figure 8) teaches the automatic darkening filter of claim 8, having a fourth liquid crystal cell and a fifth polarizer, wherein the first, second, third and fourth liquid crystal cell are arranged between the first and the fifth polarizer and the fourth polarizer being arranged between the third and the fourth liquid crystal cell (701, 702, 714, 715, 724, 725 and 720-760).   
Regarding claim 10, Yang et al. (figure 8) teaches the automatic darkening filter of claim 9, further having a fifth liquid crystal cell and a sixth polarizer, wherein the first, second, third, fourth and fifth liquid crystal cell are arranged between the first and the sixth polarizer and the fifth polarizer being arranged between the fourth and the sixth liquid crystal cell (701, 702, 714, 715, 724, 725 and 720-760).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871